Sweeney, J. (dissenting).
Distilled to bare essentials, the majority seems to be saying that an inmate has no right to liberty, but only a hope. In arriving at this anachronistic result the majority acknowledges recent court decisions, including Morrissey (408 U. S. 471), Wilkinson (34 N Y 2d 53), Matter, of Sturm (11 Cal. 3d 258) and Johnson (363 F. Supp. 416, affd. 500 F. 2d 925) which clearly demonstrate a contrary result.
The real issue, in our view, is whether petitioners were denied any element of fundamental fairness. We believe they were. *422Concededly, parole release is discretionary with, the Board of Parole and there is no statutory requirement to give a reason for the board’s action. These established principles, however, do not foreclose a review of the standards used by the board in examining the petitioner’s eligibility for parole. The board has a duty to protect the public in not allowing an individual to be released who is not ready to rejoin society. It has a corresponding duty which is equally compelling to see that no prisoner is unjustly deprived of his liberty. Unless these dual responsibilities are equally administered, the efficacy of the parole system is frustrated. It is a fact that the average inmate has a better than 50% chance of being granted , parole before his maximum sentence expires. For him the board’s determination is one of the most critical decisions which can affect his life and liberty. (United States ex rel. Johnson v. Chairman, N. Y. State Bd. of Parole, 363 F. Supp. 416, affd. 500 F. 2d 925 [June 13, 1974].) In our opinion, moreover, each inmate has a legal right, and not merely an interest, as stated by the majority, to be treated the same as every other inmate similarly situated. If a prisoner meets the statutory requirements for release, and the board agrees, he has earned the right to release. That such a prisoner will suffer “ grievous loss ” if his parole release is arbitrarily denied cannot be doubted. In our view, he is no less entitled to due process rights than any other person. The extent to which he must be afforded due process depends on whether his interest in avoiding that loss outweighs the Board of Parole’s interest in not disclosing the reason for denying such release.
(Goldberg v. Kelly, 397 U.S. 254.) To deny parole to a prisoner without stating the reason therefor, in effect, deprives him of a meaningful appeal, for, in most cases, he will be unable to. establish what is required, i.e., that the board disregarded the prescribed statutory standards in arriving at its determination. (Wolff v. McDonnell, 418 U. S. 539, 563; Matter of Guardian Life Ins. Co. v. Bohlinger, 308 N. Y. 174, 183.) There can be no effective review of the denial of parole by this court unless the ground for such decision is disclosed. (United States ex rel. Johnson v. Chairman, N. Y. State Bd. of Parole, supra.) Furthermore, such a statement would be of incalculable assistance to an inmate in pursuit of his over-all goal of rehabilitation. Ordinary fairness demands that he know the reason why his parole release has been, denied. To require such a statement would *423not prove onerous, nor would it violate any principle of confidentiality. On the other hand, we can find no governmental interest or justification in the board’s right to deny parole without stating its reason therefor.
The majority expresses what it considers to be practical effects of requiring a statement of reasons for denying parole. That it would generate specious litigation, waste legal effort and, undoubtedly, the inmate would not be released anyway, are, in our opinion, speculative and totally inadequate to sustain the board’s interest in not disclosing its reason. The majority reveals no valid governmental interest in not requiring the board to disclose the reason for its action. The Court of Appeals has recently held in Wilkinson v. Skinner (34 N Y 2d 53) that the assertion of a right of prison officials to mete out discipline or withhold privileges without having to give a reason therefor is untenable. In the majority opinion, Judge Wachtler states (p. 57): “If detention officials did not have to give reasons for their actions in punishing or withholding privileges from an inmate, they could in effect, act in an unconstitutional manner safely screened from court or administrative review [citing cases].” (See, also, Wolff v. McDonnell, 418 U. S. 539, 563, supra.)
We see no difference in the Board of Parole’s not having to give a reason for denying an inmate’s release on parole. Indeed, in Newkirk v. Butter (499 F. 2d 1214, 1216-1217), the Second Circuit Court of Appeals held that a prisoner being transferred from a medium security institution to a maximum security institution had, inter alia, a right to a statement of reasons for the transfer. The broad powers vested in the board by statute by use of such sweeping terms as “ not incompatible with the welfare of society ” mandate that it disclose its reason for denying parole in order that its acts be not “ safely screened ” from appellate review. , (See United States ex rel. Johnson v. Chairman, N. Y. State Bd. of Parole, supra.) We find no merit in the majority’s argument that the inmate in Wilkinson (or in Newkirk) or one similarly situated, possesses a greater claim for due process protection. In each case we are concerned with liberty withheld, and the difference is only a matter of degree. If an inmate subject to internal prison discipline about to be further restricted in his “ limited freedom ” within the prison walls has a due process right to know the reason therefor, and if an inmate about to be transferred to another institution has a similar right, so too should the eligible inmate with the hope of greater freedom in being released, know why parole was denied. In our opinion, *424the minimal due process safeguard to which petitioners are entitled is a brief written statement setting forth the reason why parole release has been denied (see Cummings v. Regan, 45 A D 2d 222).
As to the other issue, the order, in our opinion, is too broad, indefinite and burdensome for practical implementation and Special Term erred in designating the proceeding as a class action.
For the foregoing reasons, the judgment should be modified so as to deny the application that the proceeding be treated as a class action, and, as so modified, affirmed.
Heblihy, P. J., and Staley, Jb., J., concur with Kane, J.; Cooke and Sweenéy, JJ., dissent and vote to modify in an opinion by Sweeney, J.
Judgment reversed, on the law, and petition dismissed, without costs.